DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a Final Office Action rejection on the merits in response to Applicant’s amendment filed September 28th, 2020.  
The following submissions have been entered and considered: amendments to claims 1-14 and 15; cancellation of claim 14; and newly presented claims 16-21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 5-13, 15-18, and 20-21 are rejected under 35 U.S.C. 102 as being anticipated by Chang et al. (US 2005/0128960 A1), hereinafter Chang.
	As per claim 1, Chang discloses a method comprising: 
	determining, by a first network device, whether an advertisement message from a second network device has been received within an advertisement time interval (Figures 7 and 8 show determining, by NODE 1 [a first network device], whether a heartbeat [an advertisement message] from NODE 2 [a second network device] has been received within a time interval as shown by the downward TIME arrow [an advertisement time interval], [0077] One of the underlying operations that the present invention employs is the heart beat mechanism described above. This is also illustrated more pictorially in FIGS. 5A, 5B, and 5C. FIG. 5A… FIG. 5B illustrates the occurrence of node or adapter failure at node 201 [second network device]. Since the heart beat message [advertisement message] is periodic and can be expected at certain times, its presence at node 300 [first network device] is missed), wherein the first network device operates  as a backup for the second network device in a network ([0075] a “mayor node” is shown as being employed as a helpful mechanism to off load work from the Group Leader, particularly communication burdens), and wherein the advertisement message is a first type of network message ([0063] One or more of the claims herein also refer to the “heart beat” message as a “first message”. See also [0047]-[0052] where heartbeat protocols are discussed. Specifically [0049] which recites using e.g., “an adapter membership protocol…using UDP/IP (User Datagram Protocol/Internet Protocol)”) indicating an operating status of the second network device in the network ([0060] A node or adapter [first network device] monitors “heartbeat' messages coming from its “upstream neighbor” [second network device]… When no “heartbeat” messages are received for a predefined period of time [advertisement time interval], the "upstream neighbor” is assumed to have failed [operating status]); 	in response to not receiving the advertisement message within the advertisement time interval, sending, by the first network device, a probe message to the secondnetwork device (Figures 7 and 8 show in response to missing a  heartbeat [in response to not receiving the advertisement message] within the period for reply shown by the downward Time arrow [advertisement time interval], sending, by NODE 1 [the first network device], an ICMP echo request message [probe message] to NODE 2 [the second, wherein the probe message is a second type of network message for determining the operating status of the second network device in the network ([0063] “heart beat' messages are preferably sent in a ring-like topology… If no message [first message] was received since the last check, then a "Missed Heartbeat' counter is incremented. [0065] If an ICMP [Internet Control Message Protocol] "echo-reply” message is ); and	determining whether  a response to the probe message from the second network device has been received within a probe time interval to determine the operating status of the second network device (Figures 7 and 8 show determining whether an ICMP reply [a response] to the ICMP echo request message [probe message] from NODE 2 [the second network device] has been received within a ICMP request/reply time interval [a probe time interval] to determine the operating status of NODE 2 [the second network device]. Figure 7 shows an ICMP reply not received in a time interval depicted by the downward TIME arrow, which determines that NODE 2 is dead. Figure 8 shows a ICMP reply received in a time interval depicted by the downward TIME arrow, which determines that NODE 2 is alive.  [0065] If an ICMP "echo-reply” message is received from the monitored adapter, then this is interpreted as “the adapter being monitored is probably functioning, but that the corresponding daemon may be either blocked or dead.” Since there is no immediate way of knowing what is happening to the other side, a grace period [probe time interval] is established. The missed heartbeat counter is allowed to go past S until a value S1, which is significantly larger than S, is reached. At that time, if no “heart beat” message is received from the monitored adapter, then the adapter [second network device] is finally declared dead [determine operating status]. See also [FIG. 7, 8]).
	As per claim 2, Chang discloses the method of claim 1, and Chang also discloses the following:
	wherein sending the probe message to the second network device further comprises sending the probe message over a different data path to-than that of the advertisement message ([0004] Determination of node liveness is often made through the use of daemon processes running in each node of the distributed system. Daemons run distributed protocols and exchange liveness messages that are forced through the different network paths 
	As per claim 3, Chang discloses the method of claim 1, and Chang also discloses the following:
	Wherein the probe message is a unicast message to the second network device ([FIG. 7] shows an ICMP Echo Request [probe message], being sent to Node #2 [second network device] via a one-to-one transmission). 	Examiner note: See also, Applicant’s specification, [0026], “Examples of probe messages which may be sent in block 206 include an ICMP ping request.” 
	As per claim 5, Chang discloses the method of claim 1, and Chang also discloses the following:
	in response to receiving the response to the probe message from the second network device, determining that the second network device is operational ([0066] If the remote adapter or node is indeed dead, then no ICMP "echo-reply' packet Should be received [0081] Since the lack of response to the PTC messages is due only to temporary daemon blockage, Node #3 is still able to respond to the echo request message with an ICMP echo-reply message sent to Node #1. The receipt of the ICMP echo-reply message at Node #1 means that Node #3 is only temporarily blocked and not “dead”).
As per claim 6, Chang discloses the method of claim 1, and Chang also discloses the following:
	in response to receiving  the response to the probe message from the second network device, considering the unreceived advertisement message as having been received ([0065] when the counter reaches a value X (Smaller than S), then an ICMP (Internet Control Message Protocol) echo request packet is sent to the adapter being monitored. If the remote node and adapter are alive… [it] replies with an ICMP “echo-reply' message, even if the peer daemon is blocked. The procedure is repeated when the counter reaches X+1, etc. If an ICMP "echo-reply” message is received from the monitored adapter, then this is interpreted as “the adapter being monitored is probably functioning, but that the corresponding daemon may be either blocked or dead.” Since there is no immediate way of knowing what is happening to the other side, a grace period is established. The missed heartbeat counter is allowed to go past S until a value S1, which is significantly larger than S, is reached. At that time, if no “heart beat' message is received from the monitored adapter, then the adapter is finally declared dead. [0066] If a “heartbeat' message is again received at some point in the count between X and S1, then the grace period is deactivated, and the counter is reset to zero).
	As per claim 7, Chang discloses the method of claim 1, and Chang also discloses the following:
	in response to not receiving a response to the probe message from the second network device within a probe time interval, 	determining whether a number of probe messages sent to the second network device has reached a probe repeat threshold ([0079] several attempts are made to transmit an ICMP echo request [probe] message. If after a certain number of such attempts (preferably 3) [probe repeat threshold], Node #2 is declared dead), and, 	in response to the number of probe messages not reaching the probe repeat threshold, sending a new probe message to the second network device ([0079] see above [FIG. 7] sending a new probe message if the threshold has not been reached). 
	As per claim 8, Chang discloses the method of claim 7, and Chang also discloses the following:
	if in response to the number of probe messages reaching the probe repeat threshold, determining whether a number of expired advertisement time intervals has reached an advertisement threshold ([FIG. 7, related text] probe repeat schedule (e.g., 3 probe messages) has been reached, advertisement time intervals are counted until a threshold is reached. See also [FIG. 8, related texts]).
	As per claim 9, Chang discloses the method of claim 8, and Chang also discloses the following:
	if in response to the number of expired advertisement time intervals not reaching the advertisement threshold, continuing to check for receipt of an advertisement message from the second network device ([0080] the questionable node is Sent an ICMP echo request message, and a response to this message is sent to the transmitting node (Node #1 here). This permits the establishment of a grace period for the re-establishment of a heartbeat message. In the example shown, the threshold is extended from 5 to 8 [FIG. 8] Shows continuing to monitor for a heartbeat [advertisement message] from Node 2 [second network device]).
	As per claim 10, Chang discloses the method of claim 8, and Chang also discloses the following:
	in response to the number of expired advertisement time intervals reaching the advertisement threshold: 	determining that the second network device is non-operational ([0079] several attempts are made to transmit an ICMP echo request [probe] message. If after a certain number .
	As per claim 11, Chang discloses a first network device comprising processing circuitry, wherein the processing circuitry is to determine an operating status of a second network device by:
	determining whether an advertisement messages has been received from the second network device within an advertisement time interval (Figures 7 and 8. See also [0077] One of the underlying operations that the present invention employs is the heart beat mechanism described above. This is also illustrated more pictorially in FIGS. 5A, 5B, and 5C. FIG. 5A… FIG. 5B illustrates the occurrence of node or adapter failure at node 201 [second network device]. Since the heart beat message [advertisement message] is periodic and can be expected at certain times, its presence at node 300 [first network device] is missed), wherein the first network device operates as a backup for the second network device in a network, and wherein the advertisement message is a first type of network control message ([0063] One or more of the claims herein also refer to the “heart beat” message as a “first message”) indicating an operating status of the second network device in the network ([0060] A node or adapter [first network device] monitors “heartbeat' messages coming from its “upstream neighbor” [second network device]… When no “heartbeat” messages are received for a predefined period of time [advertisement time interval], the "upstream neighbor” is assumed to have failed [operating status]); and 	in response to not receiving the advertisement within the advertisement time interval, sending a probe message to the second network device (Figures 7 and 8. See also [0063] “heart beat' messages are preferably sent in a ring-like topology… If no message was received since the last check, then a "Missed Heartbeat' counter is incremented. [0065] However, the protocol herein is changed so that when the counter reaches a value X (Smaller than S), then an ICMP (Internet Control Message Protocol) echo request packet [probe , wherein the probe message is second type of network message for determining the operating status of te-the second network device in the network ([0063] “heart beat' messages are preferably sent in a ring-like topology… If no message [first message] was received since the last check, then a "Missed Heartbeat' counter is incremented. [0065] If an ICMP "echo-reply” message is received from the monitored adapter, then this is interpreted as “the adapter being monitored is probably functioning, but that the corresponding daemon may be either blocked or dead.”); and 	determining whether a response to the probe message from the second network device has been received within a probe time interval to determine the operating status of the second network device (Figures 7 and 8. See also [0065] If an ICMP "echo-reply” message is received from the monitored adapter, then this is interpreted as “the adapter being monitored is probably functioning, but that the corresponding daemon may be either blocked or dead.” Since there is no immediate way of knowing what is happening to the other side, a grace period [probe time interval] is established. The missed heartbeat counter is allowed to go past S until a value S1, which is significantly larger than S, is reached. At that time, if no “heart beat” message is received from the monitored adapter, then the adapter [second network device] is finally declared dead [determine operating status]. See also [FIG. 7, 8]).
	As per claim 12, Chang discloses the first node of claim 11, and Chang also discloses the following:
	wherein the processing circuitry is to establish the operating status of a second network device by: 	in response to receiving the response to the probe message, determining that the second network device is operational ([0066] If the remote adapter or node is indeed dead, then no ICMP "echo-reply' packet Should be received [0081] Since the lack of response to the PTC messages is due only to temporary daemon blockage, Node #3 is still able to respond to the echo request message with an ICMP echo-reply message sent to Node #1. The .
	As per claim 13, Chang discloses the first node of claim 11, and Chang also discloses the following:
	wherein the processing circuitry is to establish the operating status of a second network device by: 	in response to not receiving the response to the probe message, determining whether a number of probe messages sent to the second network device has reached a probe repeat threshold ([0079] several attempts are made to transmit an ICMP echo request [probe] message. If after a certain number of such attempts (preferably 3) [probe repeat threshold], Node #2 is declared dead); and 	in response to the number of probe messages reaching the probe repeat threshold, determining whether a number of expired advertisement time intervals has reached an advertisement threshold ([FIG. 7, related text] probe repeat schedule (e.g., 3 probe messages) has been reached, advertisement time intervals are counted until a threshold is reached. See also [FIG. 8, related texts]).
	As per claim 15, Chang discloses a non-transitory machine readable medium comprising instructions which, when executed by a processor of a first network device, cause the processor to: 
	determine whether an advertisement message from a second network device has been received within an advertisement time interval (Figures 7 and 8. See also [0077] One of the underlying operations that the present invention employs is the heart beat mechanism described above. This is also illustrated more pictorially in FIGS. 5A, 5B, and 5C. FIG. 5A… FIG. 5B illustrates the occurrence of node or adapter failure at node 201 [second network device]. Since the heart beat message [advertisement message] is periodic and can be expected at certain times, its presence at node 300 [first network device] is missed), wherein the first network device  operates as a backup for the second network device in a network ([0075] a “mayor node” is shown as being employed as a helpful mechanism to off load work from the Group Leader, particularly communication burdens); and 	in response to not receiving the advertisement message within the advertisement time interval, send a probe message to the second network device (Figures 7 and 8. See also [0063] “heart beat' messages are preferably sent in a ring-like topology… If no message was received since the last check, then a "Missed Heartbeat' counter is incremented. [0065] However, the protocol herein is changed so that when the counter reaches a value X (Smaller than S), then an ICMP (Internet Control Message Protocol) echo request packet [probe message] is sent to the adapter being monitored [second network device]), wherein the probe message is a second type of network control message for determining the operating status of the second network device ([0063] “heart beat' messages are preferably sent in a ring-like topology… If no message [first message] was received since the last check, then a "Missed Heartbeat' counter is incremented. [0065] If an ICMP "echo-reply” message is received from the monitored adapter, then this is interpreted as “the adapter being monitored is probably functioning, but that the corresponding daemon may be either blocked or dead.”); and 	determine whether a response to the probe message from the second network device has been received within a probe time interval to determine the operating status of the second network device (Figures 7 and 8. See also [0065] If an ICMP "echo-reply” message is received from the monitored adapter, then this is interpreted as “the adapter being monitored is probably functioning, but that the corresponding daemon may be either blocked or dead.” Since there is no immediate way of knowing what is happening to the other side, a grace period [probe time interval] is established. The missed heartbeat counter is allowed to go past S until a value S1, which is significantly larger than S, is reached. At that time, if no “heart beat” message is received from the monitored adapter, then the adapter [second network device] is finally declared dead [determine operating status]. See also [FIG. 7, 8])..
As per claim 16, Chang discloses the first network device of claim 13, and Chang also discloses the following:
	wherein the processing circuitry is to establish the operating status of the second network device by: 	in response to the number of expired advertisement time intervals reaching the advertisement threshold, determining that the second network device is non-operational ([0079] several attempts are made to transmit an ICMP echo request [probe] message. If after a certain number of such attempts (preferably 3) [probe repeat threshold], Node #2 is declared dead at the threshold advertisement time interval).  
	As per claim 17, Chang discloses the non-transitory machine readable medium of claim 15, and Chang also discloses the following:
	wherein sending the probe message to the second network device further comprises sending the probe message over a different data path than that of the advertisement message ([0004] Determination of node liveness is often made through the use of daemon processes running in each node of the distributed system. Daemons run distributed protocols and exchange liveness messages that are forced through the different network paths in the system. [0044] The mechanism uses Internet Control Message Protocol (ICMP) echo request messages [probe messages], which are sent to the node/adapter which is suspected of being down [second network device]. Since such messages are responded to by the kernel in interrupt mode, they are responded to even if the peer daemon is temporarily blocked [0065] an ICMP (Internet Control Message Protocol) echo request packet is sent to the adapter being monitored. If the remote node and adapter are alive, then the destination OS kernel, and most preferably its interrupt handler [different data path], replies with an ICMP “echo-reply' message, even if the peer daemon is blocked. [0078] FIG. 6 … Such echo request messages are directed to ports and/or software for which priority handling is available).  
As per claim 18, Chang discloses the non-transitory machine readable medium of claim 15, and Chang also discloses the following:
	Wherein the probe message is a unicast message to the second network device ([FIG. 7] shows an IMCP Echo Request [probe message], being sent to Node #2 [second network device] via a one-to-one transmission). 	Examiner note: See also, Applicant’s specification, [0026], “Examples of probe messages which may be sent in block 206 include an ICMP ping request.”
	As per claim 20, Chang discloses the non-transitory machine readable medium of claim 15, and Chang also discloses the following:
	in response to receiving the response to the probe message from the second network device, determine that the second network device is operational ([0066] If the remote adapter or node is indeed dead, then no ICMP "echo-reply' packet Should be received [0081] Since the lack of response to the PTC messages is due only to temporary daemon blockage, Node #3 is still able to respond to the echo request message with an ICMP echo-reply message sent to Node #1. The receipt of the ICMP echo-reply message at Node #1 means that Node #3 is only temporarily blocked and not “dead”).  
	As per claim 21, Chang discloses the non-transitory machine readable medium of claim 15, and Chang also discloses the following:
	in response to receiving the response to the probe message from the second network device, consider the unreceived advertisement message as having been received ([0065] when the counter reaches a value X (Smaller than S), then an ICMP (Internet Control Message Protocol) echo request packet is sent to the adapter being monitored. If the remote node and adapter are alive… [it] replies with an ICMP “echo-reply' message, even if the peer daemon is blocked. The procedure is repeated when the counter reaches X+1, etc. If an ICMP "echo-reply” message is received from the monitored adapter, then this is interpreted as “the adapter being monitored is probably functioning, but that the corresponding daemon may .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Tingley et al. (US 7,260,648 B2) hereinafter Tingley).
	As per claim 4, Chang discloses the method of claim 1, and Chand also discloses the following:
	wherein the second network device hosts a[n] network device comprises sending the probe message to the  ([0051] The group leader is responsible for coordinating the group protocols, and the crown prince is responsible for taking over the group leadership if the group leader adapter fails. Both the choice of group leader and crown prince, and the position of the adapters in the ring, are determined by a predefined adapter priority rule, which herein is preferably chosen to be the adapters’ IP address. [0060] A node or adapter monitors “heartbeat' messages coming from its “upstream neighbor” (the adapter in the group that has the next highest IP address among the group members)).  	While Chang discloses a second network device which hosts an IP address, he fails to wherein the second network device hosts a virtual IP address ([Col. 2, Lines 40-55] The Virtual Network-specific ARP traffic includes ARP requests and/or responses that map an IP address to an Ethernet address in the private IP address space of an associated Virtual Private Network. The disclosed Virtual Networking Devices can therefore operate in configurations in which multiple independent entities operate on separate Virtual Networks, and Where software servers executing in hardware server systems are providing network services such as data storage, Web hosting, and Where such servers may be accessible via virtual IP addresses Within the private IP address spaces of associated Virtual Networks. [FIG. 8] shows a first and second network device, with a “next-highest” IP address)	Chang and Tingley are analogous references, as both are related to sending messages to host nodes over a network. Chang discloses a second network device (hosting node ([0005], [0062]), and sending a probe message to the “next-highest” IP address of a second network device. Tingley discloses nodes in a subnet that communicate over a network, where each node hosts a virtual IP address. Per Applicant’s specification in [0010], “Hosts are assigned to the virtual IP address and in the event of failure of the master router, responsibility for the virtual IP address is transferred to the backup router… responsibility for the virtual IP address is transferred to one of the back-up routers”. While Chang does not explicitly state assuming responsibility for a VIP address, he discloses assuming the responsibility of a failed node, based on the next highest IP address, a common practice in hosting VIP addresses, see Tingley [FIG. 8]. Therefore, it would have been obvious to one of ordinary skill in the art to modify Chang to incorporate a virtual IP address, given the benefits known to those in the art, also disclosed by Tingley. 
	As per claim 19, Chang discloses the non-transitory machine readable medium of claim 15, and Chang also discloses the following:
wherein the second network device hosts a[n]  ([0051] The group leader is responsible for coordinating the group protocols, and the crown prince is responsible for taking over the group leadership if the group leader adapter fails. Both the choice of group leader and crown prince, and the position of the adapters in the ring, are determined by a predefined adapter priority rule, which herein is preferably chosen to be the adapters’ IP address. [0060] A node or adapter monitors “heartbeat' messages coming from its “upstream neighbor” (the adapter in the group that has the next highest IP address among the group members)).  	While Chang discloses a second network device which hosts an IP address, he fails to disclose a virtual IP address. Tingley discloses the following:	wherein the second network device hosts a virtual IP address ([Col. 2, Lines 40-55] The Virtual Network-specific ARP traffic includes ARP requests and/or responses that map an IP address to an Ethernet address in the private IP address space of an associated Virtual Private Network. The disclosed Virtual Networking Devices can therefore operate in configurations in which multiple independent entities operate on separate Virtual Networks, and Where software servers executing in hardware server systems are providing network services such as data storage, Web hosting, and Where such servers may be accessible via virtual IP addresses Within the private IP address spaces of associated Virtual Networks. [FIG. 8] shows a first and second network device, with a “next-highest” IP address)	Chang and Tingley are analogous references, as both are related to sending messages to host nodes over a network. Chang discloses a second network device (hosting node ([0005], [0062]), and sending a probe message to the “next-highest” IP address of a second network device. Tingley discloses nodes in a subnet that communicate over a network, where each node hosts a virtual IP address. Per Applicant’s specification in [0010], “Hosts are assigned to the virtual IP address and in the event of failure of the master router, responsibility for the virtual IP 
Response to Amendments
In the response filed on September 28th, 2020, Applicant has amended claims 1-13 and 15, cancelled claim 14, and has presented claims 16-21 for examination. 
Applicant has amended the claims with details in the disclosure to reflect the intended scope of the technology, as suggested in the phone interview conducted on September 14th, 2020. The amendments with regard to the previous rejection under 35 U.S.C. 101, along with Applicant’s arguments, see pg. 9-14, have been fully considered and are persuasive.  When analyzed under Step 2A, Prong I, the amendments to claims 1-13 and 15 are not found to recite a judicial exception. No further analysis is required under Step 2A, Prong II or Step 2B, as no abstract idea is present. The rejection under 35 U.S.C. 101 of claims 1-13 and 15 has been withdrawn.
Applicant’s amendments to claims 1-13, 15, and newly presented claims 16-21 have necessitated a new grounds of rejection under 35 U.S.C. 102 and 103. Further information can be found above.
Response to Arguments
Applicant’s arguments, see pg. 14-16, with respect to the rejection of claims 1-13 and 15 under 35 U.S.C. 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pg. 15-16, with regard to newly presented claims 16-21 have been fully considered but they are not persuasive. Claims 16-21 are rejected under 35 U.S.C. 102 and 103 for similar reasons as claims 1-13 and 15. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028.  The examiner can normally be reached on Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681